Citation Nr: 1632765	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  12-05 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Son, and Daughter


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to April 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for a back condition.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Veteran was most recently provided a VA examination in November 2010.  The Board notes that the examiner ultimately concluded that the Veteran's back disability was not etiologically related to, or aggravated by, active service.  However, upon further review, the Board finds that nexus opinion to be inadequate.  Specifically, the Board notes that the VA examiner's rationale for that conclusion was in part based on the assumption that the Veteran's back condition was not ongoing since service.  The examiner opined that as the Veteran had no symptoms of a back condition from separation to recent years, there was no etiological connection between the current back disability and service. 

However, during the November 2015 hearing, the Veteran testified that his back pain and back disability has been ongoing since his service, to include requiring hospitalization.  The Veteran's children both testified to the fact that their father had back pain for as long as they remember, and as early as the early 1990s.  A review of the Veteran's service medical record shows that the Veteran noted recurrent low back pain on separation in a Report of Medical history.  Therefore, based on the Veteran's statements and that of his family, since the VA examination, the Board finds that the rationale provided in the November 2010 VA examination did not consider a complete evidentiary record.  

The Board notes when a medical examination is provided, VA must ensure the adequacy of the examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the medical evidence is incomplete or inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the Board finds that an examination and opinion should be obtained to determine the etiology of his back condition. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination with a medical doctor examiner.  The examiner must review the claims file and should note that review in the report.  When providing the opinions, the examiner should consider and discuss the Veteran's service records, VA medical records, and any other relevant information.  Additionally, the examiner should also discuss the Veteran's and his family's lay statements regarding the onset and duration of his back condition.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability is related to service or any incident of service, to include complaints of back pain during and at separation from service.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

